Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions

The response filed on 11/19/2021 has been entered and made of record.
Claims 1-20 are pending.


Terminal Disclaimer

The terminal disclaimer filed on 11/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patents 10264277, 10440385, 10887617, 10880571 and 9774850 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASON FOR ALLOWANCE




The invention is related to a decoder/an encoder for decoding/encoding a multi-view signal from a data stream. The claims comprise claim limitations set forth similar to the claim limitations of the parent cases which are now U.S Patents 10264277, 10440385, 10887617, 10880571 and 9774850.



Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PETER D LE/

Primary Examiner, Art Unit 2488